DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/26/2022 has been entered. Claim 1 was amended and claim 20 was new. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segersten (US 4,090,510).
Regarding claim 1, Segersten discloses an apparatus (facemask) (abstract) comprising: a mask shell (cover 1) (Figs. 1-4) having an inner perimeter defining an opening (a perimeter defining a hole 3) (Figs. 1-4) and having material extending from the inner perimeter to an outer perimeter (material of cover 1 extending from a hole 3 perimeter to the outermost perimeter of the cover 1) (Figs. 1-4), the mask shell including a lower portion configured to secure around a user's chin (cover 1 lower half secures around the user’s chin) (Fig. 4) and an upper portion configured to secure around the user's nose (cover 1 upper half secures around the user’s nose) (Fig. 4), the opening extending from an inner surface of the mask shell to an outer surface of the mask shell (hole 3 extends all the way through the cover 1 for air intake, thereby extending from an inner surface of the cover 1 to the outer surface) (Figs. 1-4; col. 1, lines 21-25); 
a filter (filters 7, 8) (Figs. 1-4; col. 2, lines 9-21) having an outer surface (outer surface of filter layer 7 contacting the cover 1) (Figs. 1-2; col. 2, lines 17-32) including a central area of the outer surface located within the outer perimeter and being exposed (filters 7, 8 are within the outermost perimeter of cover 1; an area in the middle of filter layer 7 at exposed at a hole 3) (Figs. 1-2), when the apparatus is in use, to an atmosphere via the opening for filtering air movement between the atmosphere and the user's nose and mouth (air intake from the surrounding atmosphere is filtered after passing through the holes 3 for a user to breathe through their nose and mouth) (Figs. 1-4; abstract; col. 1, lines 5-6, 22-25), the exposed central area portion of the outer surface of the filter and the outer surface of the mask shell surrounding the inner perimeter forming an outer surface of the apparatus (the outer surface of the whole apparatus is formed by the outer surface of cover 1 and the filter layer 7 as seen through the holes 3) (Figs. 1-4), with a surface area of the outer surface of the filter around the central area being in contact with the inner surface of the mask shell (outer surface of filter layer 7 contacts the inside surface of cover 1 when inserted) (Figs. 1-4; col. 2, lines 24-32), and with the mask shell configured to hold a surface area of the inner surface of the filter near a perimeter of the filter in direct contact with the user's face (inner surface of filter layer 8 would be able to contact the user’s face as the filter layer 8 is protecting the face from contact with the clips 10, 11) (Figs. 1-4; col. 2, lines 24-32);
and a securing mechanism including opposing strap portions connected to respective sides of the mask shell (ribbons 5 each have an end on both sides of the mask cover 1) (Figs. 1-4), the securing mechanism being configured and arranged with the mask shell to seal the inner perimeter around the user's nose and mouth by utilizing the user's head for applying a securing force to the respective sides of the mask shell in a direction toward the user's face (ribbons 5 are for keeping the mask firmly on the user’s face, with the mask covering the nose and mouth such that the perimeter defining a hole 3 is also near the nose and mouth; as previously explained, the air intake would only be through the holes 3 in the cover 1, and so the perimeters of holes 3 are sealed by cover 1) (Figs. 1-4; col. 2, lines 6-8), with the lower portion around the user's chin, the upper portion around the user's nose and the respective sides positioned on opposing sides of the user's face (cover 1 has a lower portion at the user’s chin, an upper portion at the user’s nose, and opposite sides for the sides of the user’s face) (Figs. 3-4; abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yarahmadi (US 2016/0316831 A1) in view of Torbenson et al. (US 10,434,341 B1).
Regarding claim 1, Yarahmadi discloses an apparatus (mask garment) (abstract) comprising: 
a mask shell (fabric layers 12, 14) (Fig. 2) having an inner perimeter defining an opening (perimeter of central opening 130) (Fig. 2) and having material extending from the inner perimeter to an outer perimeter (material of fabric layers 12, 14 extends from opening 130 to the outermost edges of layers 12, 14) (Fig. 2), the mask shell including a lower portion configured to secure around a user's chin (lower half of the mask) (Figs. 6-7) and an upper portion configured to secure around the user's nose (upper half of the mask) (Figs. 6-7), the opening extending from an inner surface of the mask shell to an outer surface of the mask shell (central opening 130 is through both fabric layers 12, 14) (Figs. 1-2; para. [0015]);
a filter having an outer surface including a central area of the outer surface located within the outer perimeter region (filter 133 is completely within the boundaries of the outermost edges of fabric layers 12, 14) (Fig. 2) and being exposed, when the apparatus is in use, to an atmosphere via the opening for filtering air movement between the atmosphere and the user's nose and mouth (outer fabric layer is permeable fabric to allow for the passage of air, thus allowing the filter 133 to be exposed to the atmosphere via the central opening 130, wherein the filter 133 then filters the air) (Figs. 1-2; para. [0012]; para. [0020]), the exposed central area portion of the outer surface of the filter and the outer surface of the mask shell surrounding the inner perimeter forming an outer surface of the apparatus (the exposed center portion of filter 133 outer surface at the opening 130 as well as the outer surface of layer 14 surrounding the perimeter of opening 130 form a continuous outer surface) (Figs. 1-2); and with the mask shell configured to hold a surface area of the inner surface of the filter near a perimeter of the filter in direct contact with the user's face (opening 130 is formed when the fabric is removed from layers 12, 14, thus there is no structure to prevent the middle interior surface of filter 133 near a perimeter of the filter 133 from contacting the user’s face when worn) (Figs. 2, 6-8; para. [0015]);
and a securing mechanism including opposing strap portions connected to respective sides of the mask shell (upper strap ends 114, 116 with fastening mechanisms 140a, 140b, 142a, 142b) (Figs. 1-2, 6-7), the securing mechanism being configured and arranged with the mask shell to seal the inner perimeter around the user's nose and mouth by utilizing the user's head for applying a securing force to the respective sides of the mask shell in a direction toward the user's face (mask has a snug fit; opening 130 is located at a user’s mouth and nose) (Figs. 6-7; para. [0015], para. [0025], para. [0042]), with the lower portion around the user's chin (Figs. 6-7), the upper portion around the user's nose and the respective sides positioned on opposing sides of the user's face (Figs. 6-7).
Yarahmadi does not disclose a surface area of the outer surface of the filter around the central area being in contact with the inner surface of the mask shell.
However, Torbenson teaches a shell with a filter for covering a user’s face (Torbenson; abstract) wherein a surface area of the outer surface of the filter around the central area being in contact with the inner surface of the mask shell (portion of the outer surface of the filter around the opening is covered by the first material portion, such that the inner surface of the filter is in contact with the user’s nose) (Torbenson; Figs. 1-4; col. 4, lines 45-67; col. 5, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yarahmadi device such that a surface area of the outer surface of the filter around the central area being in contact with the inner surface of the mask shell, as taught by Torbenson, for the purpose of providing the device with a means to seal the filter against the nose, thereby preventing the fogging of eyewear (Torbenson; Figs. 1-2; col. 4, lines 56-64).
Regarding claim 9, the modified Yarahmadi device teaches wherein the filter is configured to couple to the mask shell (filter 133) (Yarahmadi; Fig. 2), the securing mechanism being configured with the mask shell to seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at an outer perimeter region of the filter (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; mask has a snug fit) (Yarahmadi; Figs. 2, 6-7; para. [0015]; para. [0025]; para. [0042]).
Regarding claim 10, the modified Yarahmadi device teaches wherein the filter is configured and arranged to conform to a user's face and to filter air while conformed to the user's face (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; opening 130 allows for breathability through the filter 133) (Yarahmadi; Figs. 2, 6-7; para. [0015]), and the securing mechanism is configured and arranged with the mask shell to seal the filter to the user's face by applying pressure to the filter and the user's face at the perimeter region of the filter (mask has a snug fit due to the fastening mechanisms) (Yarahmadi; para. [0025]; para. [0031]).
Regarding claim 11, the modified Yarahmadi device teaches wherein the mask shell has an open region having a perimeter that (opening 130) (Yarahmadi; Fig. 2), when secured to the user's face, exposes an exterior surface region of the filter that is over the user's nose and mouth (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; exterior of filter 133 would face away from a user’s face) (Yarahmadi; Figs. 2, 6-7; para. [0015]), with an interior surface region of the filter in contact with the user's face (interior of filter 133 would be in contact with the user’s face) (Yarahmadi; Figs. 2, 6-7; para. [0015]).
Regarding claim 12, the modified Yarahmadi device teaches wherein the mask shell is configured and arranged with the filter to secure a perimeter inner surface of the filter to the user's face (interior of filter 133 would be in contact with the user’s face) (Yarahmadi; Figs. 2, 6-7; para. [0015]), with the mask shell covering a perimeter outer surface of the filter (fabric layers 12, 14 cover the outer perimeter of the filter 133) (Yarahmadi; Figs. 1-2), and with a central area of the outer surface of the filter being uncovered by the mask shell (opening 130 in layers 12, 14 yields a central area of filter 133 which is uncovered by layers 12, 14) (Yarahmadi; Figs. 2; para. [0015]) and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (filter 133 is exposed by opening 130 and allows for breathability) (Yarahmadi; Fig. 2; para. [0015]).
Regarding claim 15, the modified Yarahmadi device teaches wherein the securing mechanism includes, for each opposing portion: a first detachable coupler connected to the mask shell (fastening mechanism 140a, 142b) (Yarahmadi; Figs. 1-2, 6-7; para. [0030]); and a second detachable coupler connected to the mask shell (fastening mechanism 140b, 142a) (Yarahmadi; Figs. 1-2, 6-7; para. [0030]), the second detachable coupler being separate from the first detachable coupler (Yarahmadi; Figs. 1-2) and configured and arranged to move independently of the first detachable coupler (when disconnected, the fasteners 140a, 142b and 140b, 142a would be able to be moved independently of their respective counterparts) (Yarahmadi; Figs. 1-2), the first and second detachable couplers being configured and arranged to apply the securing force in different directions relative to one another (fasteners 140a, 142b and 140b, 142a overlap such that their respective securing forces would be in different directions, e.g. a hook and loop mechanism) (Yarahmadi; Figs. 1-2, 6-7; para. [0030]).
Claims 2-6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yarahmadi in view of Torbenson as applied to claim 1 above, or alternatively Yarahmadi in view Torbenson as applied to claim 1 above and further in view of Colman et al. (US 3,768,100).
Regarding claim 2, the modified Yarahmadi device teaches wherein the lower portion of the mask shell includes left and right side portions (left and right halves of the mask) (Yarahmadi; Figs. 1-2, 6-7) and includes an adjustable strap (right connector end 118 and/or left connector end 120) (Yarahmadi; Figs. 1-2, 6-7) configured to adjustably connect the left and right side portions to provide the lower portion with different lengths (fasteners 144a, 144b can be hook and loop, which would allow for different positioning/lengths of the ends 118, 120) (Yarahmadi; Figs. 1-2; para. [0034]) thereby facilitating conforming of the lower portion to different users having different chin structures (with different positioning/lengths of the ends 118, 120 allowed, the mask can be wrapped around various face/chin structures) (Yarahmadi; Figs. 1-2, 6-7; para. [0034]).
Alternatively, if the Yarahmadi hook and loop fasteners 144a, 144b are not interpreted as being adjustable such that Yarahmadi can teach the adjustable strap as claimed, Colman teaches a mask for the face (Colman; abstract) including an adjustable strap configured to adjustably connect the left and right side portions to provide the lower portion with different lengths (degree of overlapping of adjustment strap 29 or adjustment strap 28 determines length of face mask) (Colman; Figs. 3-4; col. 3, lines 53-68; col. 4, lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yarahmadi fasteners 144a, 144b to be adjustable, as taught by Colman, for the purpose of providing a means to adjust the mask for a snug fit for a wide range of face lengths (Colman; col. 3, lines 53-68; col. 4, lines 1-7).
Regarding claim 3, the modified Yarahmadi device teaches wherein the adjustable strap has left and right portions integrated with the left and right side portions of the lower portion of the mask shell (right and left ends 118, 120) (Yarahmadi; Figs. 1-2), and a fastener configured to couple the left and right portions of the adjustable strap to one another (fasteners 144a, 144b) (Yarahmadi; Figs. 1-2, 6-7; para. [0034]).
Regarding claim 4, the modified Yarahmadi device teaches wherein the filter is configured to couple to the mask shell (filter 133) (Yarahmadi; Fig. 2), the securing mechanism being configured with the mask shell and the adjustable strap to seal the filter around the user's nose and mouth by applying pressure to the filter and the user's face at an outer perimeter region of the filter (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; mask has a snug fit) (Yarahmadi; Figs. 2, 6-7; para. [0015]; para. [0025]; para. [0042]).
Regarding claim 5, the modified Yarahmadi device teaches wherein the mask shell has an open region having a perimeter (opening 130) (Yarahmadi; Fig. 2) that, when secured to the user's face, exposes an exterior surface region of the25RZMA.009PA filter that is over the user's nose and mouth (filter 133 fits in opening 130; opening 130 is located at a user’s nose and mouth; exterior of filter 133 would face away from a user’s face) (Yarahmadi; Figs. 2, 6-7; para. [0015]), with the surface area of the inner surface of the filter near the perimeter of the filter in direct contact with the user's face (interior of filter 133 would be in contact with the user’s face, as the fabric material of layers 12, 14 was removed to form the opening 130) (Yarahmadi; Figs. 2, 6-7; para. [0015]).
Regarding claim 6, the modified Yarahmadi device teaches wherein the mask shell is configured and arranged with the filter to secure the surface area of the inner surface of the filter near the perimeter of the filter to the user's face (in Yarahmadi, the interior of filter 133 would be in contact with the user’s face since the material of layers 12, 14 was removed to create the opening 130; in Torbenson, the filter contacts the user’s face to prevent fogging of eyewear) (Yarahmadi, Figs. 2, 6-7, para. [0015]; Torbenson, Figs. 1-4, col. 4 lines 45-67, col. 5 lines 1-4), with the mask shell covering a perimeter outer surface of the filter  (fabric layers 12, 14 cover the outer perimeter of the filter 133) (Yarahmadi; Figs. 1-2), and with a central area of the outer surface of the filter being uncovered by the mask shell (opening 130 in layers 12, 14 yields a central area of filter 133 which is uncovered by layers 12, 14) (Yarahmadi; Fig. 2; para. [0015]) and exposed to communicate air directly between the central area of the outer surface of the filter and a corresponding central area of an inner surface of the filter (filter 133 is exposed by opening 130 and allows for breathability) (Yarahmadi; Fig. 2; para. [0015]).
Regarding claims 8 and 14, the modified Yarahmadi device teaches wherein the mask shell has a reinforced portion adjacent the inner perimeter (stitches or adhesive to hold fasteners 132a-e) (Yarahmadi; Figs. 1-2; para. [0016]) and having a fastener configured to couple to the filter and is configured to, with the filter coupled to the fastener, secure the filter to the user's face (hook strip fasteners 132a-e for receiving the filter 133) (Yarahmadi; Fig. 2; para. [0016]) with the inner perimeter extending around the user's nose and mouth (opening 130 with filter 133 is located at a user’s mouth and nose; inner surface of filter 133 would face the user’s nose and mouth) (Yarahmadi; Figs. 1-2, 6-7; para. [0015], para. [0025], para. [0042]) while an outer surface of the filter is exposed via the opening defined by the inner perimeter with the filter covering the user's nose and mouth (filter 133 is in opening 130 of fabric layers 12, 14; opening 130 is meant to allow for air and breathability) (Yarahmadi; Fig. 2; para. [0015]).
Yarahmadi does not explicitly disclose that the fastener is a snap fastener. 
However, Yarahmadi does teach that fastening mechanisms, such as snaps and hooks, are interchangeable (Yarahmadi; para. [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yarahmadi hook strip fasteners by substituting them with snaps, as suggested by Yarahmadi, as this is a simple substitution of known fastening mechanisms which one of ordinary skill in the art could reasonably expect to perform similarly.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarahmadi in view of Torbenson or alternatively Yarahmadi in view of Torbenson and Colman as applied to claims 4 and 9 above, and further in view of Curran et al. (US 2001/0029952 A1).
Regarding claims 7 and 13, the modified Yarahmadi device teaches the invention as previously claimed, but does not teach further including a valve component secured to the filter and, with the valve component exposed via the opening, configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction.
However, Curran teaches a respiratory mask with filtration material (Curran; abstract) including a valve component (exhalation valve 10) (Curran; Figs. 1-2; para. [0043]) secured to the filter (component 10 is attached to filtration material 12) (Curran; Figs. 1-2; para. [0043]) and configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (component 10 is an exhalation valve, and would thus allow for air to pass in the exhalation direction, which is opposite to the direction of air flow when the user would inhale air through the filtration material) (Curran; Figs. 1-2; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yarahmadi device by adding a valve component secured to the filter, as taught by Curran, for the purpose of enabling a user’s breath to bypass the filter of the mask during exhalation, thereby allowing the user to exhale more easily while wearing the mask.
With this modification, the modified Yarahmadi device would thus teach including a valve component (Curran exhalation valve 10) (Curran; Figs. 1-2; para. [0043]) secured to the filter (Curran component 10 is attached to Yarahmadi filter 133) (Yarahmadi, Figs. 1-2; Curran, Figs. 1-2, para. [0043]) and, with the valve component exposed via the opening (Curran component 10 on Yarahmadi filter 133 would thus stick out of Yarahmadi opening 130) (Yarahmadi, Figs. 1-2; Curran, Figs. 1-2, para. [0043]), configured and arranged to pass air in a first direction through the filter, and to mitigate air from passing through the valve in the filter in a second direction that is opposite the first direction (component 10 is an exhalation valve, and would thus allow for air to pass in the exhalation direction, which is opposite to the direction of air flow when the user would inhale air through the filtration material) (Curran; Figs. 1-2; para. [0043]).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segersten as applied to claim 1 above, and further in view of Schumacher (US 2015/0034098 A1).
Regarding claim 16, Segersten discloses the invention as previously claimed, but is silent on further including27RZMA.009PA a first coupler that connects the securing mechanism to the mask shell; and a second coupler, separate from the first coupler, that connects the securing mechanism to the mask shell, the first and second couplers being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism.
However, Schumacher teaches an air filtration mask (Schumacher; abstract) including27RZMA.009PA a first coupler that connects the securing mechanism to the mask shell (connection cords 360 with hook 370 and strap adjustment piece 366 on one side of the mask, all for attaching one end of strap 364 to one side of the mask at base strap studs 320A, 320B) (Schumacher; Fig. 9; para. [0062]); and a second coupler, separate from the first coupler, that connects the securing mechanism to the mask shell (connection cords 360 with hook 370 and strap adjustment piece 366 on the other side of the mask, all for attaching another end of strap 364 to the other side of the mask at base strap studs 320A, 320B) (Schumacher; Fig. 9; para. [0062]), the first and second couplers being configured and arranged with the mask shell and securing mechanism to provide, via each of the first and second couplers, respective degrees of freedom of relative motion between the mask shell and the securing mechanism (cord 360 would allow for relative motion between the member 310 and straps 364, as cords are flexible and can be manipulated in various directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Segersten device to include a first and second coupler as claimed, as taught by Schumacher, for the purpose of providing the mask with a specific means for connecting straps or ribbons to a mask, while also ensuring the mask is easy for a user to put on or remove and eliminating the need for a user to bring the straps over their head (Schumacher; para. [0062]).
Regarding claim 17, the modified Segersten device teaches wherein the first and second couplers are configured and arranged for attaching and detaching the securing mechanism to the mask shell (cord 360 could be unlooped or disconnected from the mask, thereby disconnecting the straps 364 from the mask at base strap studs 320A, 320B with a hole 361 and/or strap adjustment piece 366 with an opening 368) (Schumacher; Fig. 9; para. [0062]).
Regarding claim 18, the modified Segersten device teaches wherein at least one of the first and second couplers includes a first portion connected to the securing mechanism (strap adjustment piece 366 connected to the strap 364) (Schumacher; Fig. 9) and a second portion connected to the mask shell (cords 360 connect to the mask) (Schumacher; Fig. 9), the first and second portions being configured and arranged to connect the mask shell to the securing mechanism by detachably engaging with one another (cord 360 is looped through strap adjustment piece 366 opening 368 when connecting the mask to the straps 364; cord 360 could be unlooped or disconnected from the strap adjustment piece 366 with an opening 368) (Schumacher; Fig. 9; para. [0062]).
Regarding claim 19, the modified Segersten device teaches wherein each of the first and second couplers is configured and arranged to provide respective degrees of freedom that provide forces in different directions that respectively provide different securing forces upon the mask and the user's face (Schumacher cords 360 are flexible and can therefore be manipulated in various directions, thus allowing them to provide different forces upon the mask or user’s face).
Regarding claim 20, the modified Segersten device teaches wherein the mask shell is configured and arranged with the filter to hold the surface area of the inner surface of the filter near the perimeter of the filter in direct contact with the user's face (mask cover 1 with filters 7, 8 inside; inner surface of filter layer 8 would be able to contact the user’s face as the filter layer 8 is protecting the face from contact with the clips 10, 11 near the perimeter of the filter layer 8, as the user’s face would contact the filter layer 8 instead of the clips 10, 11) (Segersten; Figs. 1-4; col. 2, lines 24-32) by holding a portion of the filter in contact with the mask shell in direct contact with the user's face (“a portion of the filter” being taught in Segersten by the bottom half of the filter, the filter previously explained to be comprised of both layers 7 and 8, and thus the portion being the combination of both bottom halves of filters 7, 8; filter layer 7 directly contacts the mask cover 1; filter layer 8 has no structure in front of it to prevent the layer 8 from directly contacting the user’s face, thus the filter layer 8 can contact the face; therefore, the bottom half or portion of the whole Segersten filter can directly contact both the mask cover 1 and the user’s face) (Segersten; Figs. 1-4; col. 2, lines 24-32).
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 101 rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
On page 8 in the first paragraph to page 9 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Segersten reference does not teach the claim 1 limitation of “the securing mechanism being configured and arranged with the mask shell to seal the inner perimeter around the user’s nose and mouth”, and thus the rejection of claim 1 is without basis. However, the Examiner respectfully disagrees. As explained in the rejection above, Segersten teaches mask cover 1 as the mask shell, ribbon 5 as the securing mechanism, and the perimeter defining one of the holes 3 in the cover 1 as the inner perimeter. This arrangement allows the ribbon 5 to keep the cover 1 secured on the user’s face at the nose and mouth, thereby also keeping the holes 3 in the cover 1 near the user’s nose and mouth. Please note that the term “around” is broad, and can mean “in the immediate vicinity of; near” or “approximately at” according to The Free Dictionary, thus having the holes 3 near or approximately at the user’s nose and mouth as taught by Segersten meets the limitation as claimed. The only place for air intake is through the holes 3, the rest of cover 1 surface would prevent air from passing through anywhere without a hole 3, hence the need for the holes 3 for a user to breathe. Thus, the cover 1 is sealed around each hole 3 with the material of the cover 1. Therefore, Segersten teaches the limitation “the securing mechanism being configured and arranged with the mask shell to seal the inner perimeter around the user’s nose and mouth” as the combination or arrangement of the ribbon 5 with cover 1 allows for each hole 3 to be sealed around a respective perimeter with the material of cover 1, and each hole 3 is near the user’s nose and mouth (Segersten; Figs. 1-4; col. 1, lines 21-25, 58-50; col. 2, lines 1-8). Thus, the Segersten reference still teaches the claimed invention. 
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that the interpretation of claim 1 reciting Segersten’s apparatus with multiple holes is an improper interpretation of the claims as this interpretation is not supported by the Applicant’s instant specification. However, the Examiner respectfully disagrees. While claims are interpreted in light of the specification, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation (see MPEP 2103(I)(C)). The Applicant’s claim 1 does not itself impose a limitation of only having one inner perimeter or only one opening for air to pass through, therefore the claim 1 does not exclude the possibility of having multiple holes and inner perimeters. Thus, Segersten can still be used to teach the Applicant’s claimed invention. 
On page 9 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the Yarahmadi reference has a filter 133 between layers 12, 14 and as such the outer perimeter region of the filter 133 does not contact the user’s face during use, therefore Yarahmadi does not teach the claimed invention. However the Examiner respectfully disagrees. The Applicant has not claimed that the outer perimeter region of the filter must touch the user’s face. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the outer perimeter region of the filter 133 contacting the user’s face during use) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rather, the Applicant has claimed “a surface area of the inner surface of the filter near a perimeter of the filter in direct contact with the user's face”. The term “near” is broad, and as such any part of the surface area of the inner surface of the filter could be considered “near” a perimeter of the filter. In this case, the Examiner has used the interior surface of the middle of the filter 133 (i.e. the part of the filter 133 not directly sandwiched between layers 12, 14) to teach this limitation. The opening 130 formed through the layers 12, 14 thereby allows for the interior surface of the middle of the filter 133 to contact the face when the mask is worn, as there is no structure to prevent this direct contact with the opening 130 through both layers 12, 14 (Yarahmadi; Figs. 1-2, 6-8; para. [0015]). Thus, the Yarahmadi reference can still be used to teach the claimed invention. 
On page 9 in the last paragraph of the Applicant’s remarks, the Applicant argues “Accordingly, as the filter is disposed between layers 12 and 14, the Office Action's assertion that the ‘Examiner has used the outermost perimeter of Yarahmadi layers 12, 14 to teach the claimed outer perimeter of the mask shell’ would appear to be illogical, as it is unclear as to how the layer (12) on an inner surface of the filter 133 would also be a shell on the outer surface. The rejections are thus vague and unclear, and further fail to establish correspondence in this regard.” However, the Examiner respectfully disagrees. To clarify, the Examiner used both Yarahmadi fabric layers 12, 14 to teach a mask shell as claimed in the rejection of claim 1, thus both fabric layers 12, 14 constitute the shell. The filter 133 is a small rectangle, smaller than the layers 12, 14, and would not prevent the fabric layers 12, 14 from contacting each other. Therefore, the outermost edges of both layers 12, 14 (i.e. the outermost perimeters of both layers) would constitute the claimed outer perimeter of the mask shell. Thus, the Yarahmadi reference can still be used to teach the Applicant’s claimed invention. 
On page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Yarahmadi teaches the inner surface of the perimeter of filter 133 is separated from the user’s face by hook fasteners 132(a-e) and layer 12, and that layer 14 would not apply pressure to filter 133 such that the filter 133 is forced onto the user’s face, and thus Yarahmadi cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Firstly, the hook fasteners 132(a-e) and layer 12 are only on the perimeter of the filter 133, not the middle of the filter, and as such would not prevent the middle of the filter 133 from contacting a user through the opening 130. Secondly, layer 14 would not have to be exerting pressure or force on the filter 133 for the filter to contact a user’s face. As there is no structure or material separating the interior surface of the middle of filter 133 in opening 130 from a user’s face when the mask is worn, a user’s face is capable of directly contacting the interior surface of the middle of the filter 133 through the opening 130 (Yarahmadi; Figs. 1-2, 5-8; para. [0015]). Thus, the Yarahmadi reference can still be used to teach the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785